FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESSE L. YOUNGBLOOD,                             No. 14-55098

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01625-JAK-E

 v.
                                                 MEMORANDUM*
5 UNKNOWN CIM CORRECTIONAL
OFFICERS,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jesse L. Youngblood, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging cruel and

unusual punishment. We have jurisdiction under 28 U.S.C. § 1291. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002)

(dismissal for failure to comply with a court order); Hernandez v. City of El Monte,

138 F.3d 393, 398 (9th Cir. 1998) (dismissal for failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing Youngblood’s

action without prejudice because Youngblood was given leave to conduct

discovery in order to effect service, but he failed to comply with a court order to

provide the United States Marshals Service with sufficient information to serve the

defendants in this action. See Pagtalunan, 291 F.3d at 642 (setting forth factors for

a district court to consider in determining whether to dismiss for failure to comply

with a court order or failure to prosecute); see also Ash v. Cvetkov, 739 F.2d 493,

497 (9th Cir. 1984) (“[D]ismissal without prejudice is a more easily justified

sanction for failure to prosecute.”).

      AFFIRMED.




                                           2                                     14-55098